Citation Nr: 0411559	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  00-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
disability of the right shoulder.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1993 to September 1998.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fargo, North Dakota which 
granted service connection and a 20 percent rating for the 
disability at issue.  The veteran's claims file is now under 
the jurisdiction of the Seattle, Washington RO.  In his VA 
Form 9 received in October 2000, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  He failed to 
report for such hearing on January 27, 2003.  

In March 2003 the Board ordered additional development of the 
evidence.  In July 2003, the Board remanded the case to the 
RO for initial review of the additional evidence.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue.  The veteran was notified 
why a 20 percent rating, but no higher, was granted in the 
June 1999 RO rating decision and in a September 2000 
statement of the case (SOC), which properly provided notice 
of this "downstream" issue.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003).  An April 2001 letter documents a telephone 
conversation between the veteran and VA personnel when the 
veteran was advised of the VCAA as well as of his and VA's 
respective responsibilities in claims development.  He 
advised VA that he had no additional evidence to submit.  The 
veteran has not been specifically advised to submit 
everything in his possession pertaining to his claim.  VA's 
General Counsel has held that the Court's language in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) requiring that 
VA do so was dicta, and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  Regardless, as he advised VA that he had no 
additional evidence to submit, advising him again to submit 
"everything he has" would be an exercise in futility.  

The SSOC issued by the RO in September 2003 (after the Board 
remanded the case to the RO in July 2003 for initial 
consideration of additional evidence) is inadequate.  While 
it includes certain provisions of the VCAA and implementing 
regulations, it does not set out the applicable rating 
criteria, nor does it explain which criteria were applied, 
and why.  This is a due process deficiency that must be 
corrected.

Accordingly, the case is REMANDED for the following:

The RO should again review the evidence 
of record, make a rating decision based 
on de novo review of all of the evidence, 
and if the claim remains denied, issue a 
SSOC incorporating the rating decision.  
The SSOC should also set out the rating 
criteria considered, what the evidence 
showed, and the rationale for the 
determination (specifically including an 
explanation of what diagnostic code was 
finally assigned, and why).  The veteran 
should be given the opportunity to 
respond.  The case should then be 
returned to the Board for further review, 
if otherwise in order.

The purposes of this remand are to meet due process 
requirements.  He has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


